

116 HR 7799 IH: To designate a portion of United States Route 80 in Alabama as the “John R. Lewis Voting Rights Highway”, and for other purposes.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7799IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Cohen (for himself, Ms. Sewell of Alabama, Ms. Norton, Mr. Aderholt, Mr. Brooks of Alabama, Mr. Byrne, Mr. Palmer, Mrs. Roby, Mr. Rogers of Alabama, Mr. Lowenthal, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cisneros, Ms. Clark of Massachusetts, Mr. Courtney, Mr. Cooper, Mr. Cox of California, Ms. Dean, Mr. DeSaulnier, Mr. Deutch, Mr. Evans, Mr. Green of Texas, Mr. Hastings, Ms. Jackson Lee, Ms. Lee of California, Ms. Kaptur, Mr. DeFazio, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Ms. Moore, Mr. McEachin, Mrs. Murphy of Florida, Mrs. Napolitano, Mr. Payne, Mr. Rush, Mr. Woodall, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Neguse, Ms. Roybal-Allard, Ms. Shalala, Mr. Swalwell of California, Mr. Suozzi, Mr. Takano, Mr. Vela, Mr. Welch, Mr. Soto, Mr. Case, Mr. Cicilline, Mrs. Dingell, Mr. Espaillat, Mr. Garamendi, and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate a portion of United States Route 80 in Alabama as the John R. Lewis Voting Rights Highway, and for other purposes.1.Renaming portion of United States Route 80(a)DesignationThe portion of United States Route 80 from Selma, Alabama to Montgomery, Alabama shall be known as the John R. Lewis Voting Rights Highway.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portion of United States Route 80 from Selma, Alabama to Montgomery, Alabama is deemed to be a reference to the John R. Lewis Voting Rights Highway. 